 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on April 12,
2007 but effective as of the 1st day of January, 2007 (the “Effective Date”),
between HCC INSURANCE HOLDINGS, INC. (“HCC” or “Company”) and FRANK J. BRAMANTI
(“Executive”), sometimes collectively referred to herein as the “Parties.”
R E C I T A L S:
     WHEREAS, Executive is to be employed as Chief Executive Officer (“CEO”) of
HCC;
     WHEREAS, it is the desire of the Board of Directors of HCC (the “Board”) to
(i) directly engage Executive as an officer of HCC and its subsidiaries; and
(ii) directly engage, if elected, the services of Executive as a director of HCC
and its subsidiaries; and
     WHEREAS, Executive is desirous of committing himself to serve HCC on the
terms herein provided.
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
     1. Term. The Company hereby agrees to employ Executive as its Chief
Executive Officer and Executive hereby agrees to accept such employment, on the
terms and conditions set forth herein, for the period commencing on January 1,
2007 and expiring as of 11:59 p.m. on December 31, 2010 unless sooner terminated
(the “Term”), subject to the provisions contained in Section 6 below.
     2. Duties.
          (a) Duties as Employee of the Company. Executive shall, subject to the
supervision of the Board of Directors, have general management and control of
HCC in the ordinary course of its business with all such powers with respect to
such management and control as may be reasonably incident to such
responsibilities. During normal business hours, Executive shall devote
substantially all of his time and attention to diligently attending to the
business of the Company. During the Term, Executive shall not directly or
indirectly render any services of a business, commercial, or professional nature
to any other person, firm, corporation, or organization, whether for
compensation or otherwise, without the prior consent of the Board of Directors
of HCC. However, Executive shall have the right to engage in such activities as
may be appropriate in order to manage his personal investments so long as such
activities do not interfere or conflict with the performance of his duties to
the Company hereunder. The conduct of such activity shall not be deemed to
materially interfere or conflict with Executive’s performance of his duties
until Executive has been notified in writing thereof and given a reasonable
period in which to cure same.
          (b) Other Duties. At all times during the Term, the Company shall use
its best efforts to cause Executive to be elected a director of HCC. Any such
failure to use its best efforts

1



--------------------------------------------------------------------------------



 



prior to a Change of Control shall be a material breach of this Agreement for
purposes of Section (4)(a)(4)(iv). Executive agrees to serve as a director and
member of HCC and of any of its subsidiaries and in one or more executive
offices of any of HCC’s subsidiaries, provided Executive is indemnified for
serving in any and all such capacities in a manner acceptable to the Company and
Executive. Executive agrees that while a full time employee he shall not be
entitled to receive any compensation for serving as a director of HCC, or in any
capacities of HCC’s subsidiaries other than the compensation to be paid to
Executive by the Company pursuant to this Agreement. If Executive is not a full
time employee, he shall be compensated as an outside director.
     3. Compensation and Related Matters.
          (a) Base Salary and Deferred Compensation
               (1) Executive shall receive a base salary (the “Base Salary”)
paid by the Company at the annual rate of $950,000, during the period beginning
on the Effective Date and for each year of the Term, payable not less frequently
than in substantially equal monthly installments (or such other more frequent
times as executives of HCC normally are paid).
               (2) In addition to the Base Salary, Executive shall receive
deferred compensation (the “Deferred Compensation”) of $1,000,000 or such
greater amount as is approved by the Compensation Committee of the board of
directors of HCC (the “Compensation Committee”) in its discretion for each
calendar year or portion thereof of the Term. Deferred Compensation under this
Agreement shall be accrued under one or more of the Company’s deferred
compensation plans as determined from time to time by the Compensation
Committee. Notwithstanding anything herein to the contrary, such accruals of
Deferred Compensation shall be subject to and shall be governed by the terms of
the plan under which accrued (including, without limitation, plan terms
regarding the crediting of income and the timing of distributions). Deferred
Compensation accruals for a year shall be credited monthly on a ratable basis
throughout the year, unless an earlier date is specified by the Compensation
Committee.
          (b) Bonus Payments. During the Term, Executive shall be entitled to
receive, in addition to the Base Salary and Deferred Compensation, an annual
cash bonus payment in amounts to be determined under the 2007 Incentive
Compensation Plan, or, if no such plan shall be approved then at the sole
discretion of the Compensation Committee and payable in a lump sum within 30 day
of the Compensation Committee’s determination of the amount of said cash bonus.
          (c) Expenses. During the Term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him (in accordance with the policies and procedures established by the Board for
the Company’s senior executive officers) in performing services hereunder,
provided that Executive properly accounts therefor in accordance with Company
policy.
          (d) Benefits. In addition to Section 3(f)(2) below, Executive shall be
entitled to participate in or receive benefits under any compensation employee
benefit plan or other arrangement made available by the Company now or in the
future to its employees, senior executive officers or

2



--------------------------------------------------------------------------------



 



key management employees, subject to and on a basis consistent with the terms,
conditions, and overall administration of such plan or arrangement. Nothing paid
to Executive under any plan or arrangement presently in effect or made available
in the future shall be deemed to be in lieu of the Base Salary or Deferred
Compensation payable to Executive pursuant to subsection (a) of this Section.
The Company shall not make any changes in any employee benefit plans or other
arrangements in effect on the date hereof or subsequently in effect in which
Executive currently or in the future participates (including, without
limitation, each pension and retirement plan, supplemental pension and
retirement plan, savings and profit sharing plan, stock or unit ownership plan,
stock or unit purchase plan, stock or unit option plan, life insurance plan,
medical insurance plan, disability plan, dental plan, health and accident plan,
or any other similar plan or arrangement) that would adversely affect
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to substantially all executives of the Company and does not
result in a proportionately greater reduction in the rights of or benefits to
Executive as compared with any other executive of the Company.
          (e) Vacations. Executive shall be entitled to thirty (30) paid
vacation days per year during the Term, or such additional number as may be
determined by the Board from time to time. There shall be indefinite carryovers
of unused vacation from year to year. For purposes of this Section, weekends
shall not count as vacation days, and Executive shall also be entitled to all
paid holidays given by the Company to its senior executive officers.
          (f) Insurance.
               (1) The Company shall provide to Executive a life insurance
policy or policies in an aggregate face amount of $5,000,000 and shall pay the
premiums therefor. Upon termination of this Agreement, the Company shall assign
such policy or policies to the Executive. The life insurance provided for in
this Section 3(a)(2)(f) shall be in addition to the group life insurance program
covering the Executive and substantially all of the employees of the Company.
               (2) In addition to the life insurance specified above, the
Executive shall be entitled to receive medical insurance as currently provided
under the Company’s group program, as such group program may be changed from
time to time in the future, and Executive shall be entitled to continue to be
covered by such group program, or, if not permitted under the terms of the group
program, then the Company shall provide Executive with a medical insurance
policy providing substantially similar benefits as to the group program for the
period ending on the later of: (i) the date of Executive’s death; (ii) if
Executive is married on the date of his death, the date of the death of
Executive’s spouse; or (iii) as to each minor dependent of Executive, the later
of the date that each such dependent reaches the age of twenty-five or completes
college (as defined in the Company’s group program). Executive shall be entitled
to receive the medical benefits defined herein at no cost to the Executive. It
is expressly understood between the parties that the medical insurance provided
under this Section 3(f)(2) shall continue regardless of the expiration of the
Term, the Consulting Period or for any reason whatsoever under Section 4 of this
Agreement, if sooner terminated.
          (g) Proration. Any payments or benefits payable to Executive hereunder
in respect of any calendar year during which the Executive is employed by the
Company for less than

3



--------------------------------------------------------------------------------



 



the entire year, unless otherwise provided in the applicable plan or arrangement
or herein, shall be prorated in accordance with the number of days in such
calendar year during which he is so employed. Notwithstanding the foregoing, any
payments pursuant to Sections 4(c) or 4(d) of this Agreement shall not be
subject to proration.
     4. Termination.
          (a) Definitions.
               (1) "Cause” shall mean:
          (i) Material dishonesty which is not the result of an inadvertent or
innocent mistake of Executive with respect to the Company or any of its
subsidiaries;
          (ii) Willful misfeasance or nonfeasance of duty by Executive intended
to injure or having the effect of injuring in some material fashion the
reputation, business, or business relationships of the Company or any of its
subsidiaries or any of their respective officers, directors, or employees;
          (iii) Material violation by Executive of any material term of this
Agreement; or
          (iv) Conviction of Executive of any felony, any crime involving moral
turpitude or any crime other than a vehicular offense which could reflect in
some material fashion unfavorably upon the Company or any of its subsidiaries.
Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the Board supplying the particulars
of Executive’s acts or omissions that the Board believes constitute Cause, a
reasonable period of time (not less than 30 days) has been given to Executive
after such notice to either cure the same or to meet with the Board, with his
attorney if so desired by Executive, and following which the Board by action of
not less than a majority of its members (exclusive of the Executive) furnishes
to Executive a written resolution specifying that Executive has been terminated
for Cause as of the date set forth in the notice to Executive.
               (2) A "Change of Control” shall be deemed to have occurred if:
          (i) Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the Company’s
then outstanding voting common stock and, within twelve months after such date,
Executive’s duties are substantially diminished (it being acknowledged that a
change of title shall not be a change of duty); or

4



--------------------------------------------------------------------------------



 



          (ii) The shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
(a) in which a majority of the directors of the surviving entity were directors
of the Company prior to such consolidation or merger, and (b) which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being changed
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation; or
          (iii) The shareholders approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
               (3) A "Disability” shall mean the absence of Executive from
Executive’s duties with the Company on a full-time basis for 180 consecutive
days, or 180 days in a 365-day period, as a result of incapacity due to mental
or physical illness which results in the Executive being unable to perform the
essential functions of his position, with or without reasonable accommodation.
               (4) A "Good Reason” shall mean any of the following (without
Executive’s express written consent):
          (i) A material alteration in the nature or status of Executive’s
duties or responsibilities, or the assignment of duties or responsibilities
inconsistent with Executive’s duties or responsibilities;
          (ii) A failure by the Company to continue in effect any employee
benefit plan in which Executive was participating, or the taking of any action
by the Company that would adversely affect Executive’s participation in, or
materially reduce Executive’s benefits under, any such employee benefit plan,
unless such failure or such taking of any action adversely affects the senior
members of corporate management of the Company generally to the same extent;
          (iii) A relocation of the Company’s principal executive offices, or
Executive’s relocation to any place other than the principal executive offices,
exceeding a distance of fifty (50) miles from the Company’s current executive
office located in Houston, Texas, except for reasonably required travel by
Executive on the Company’s business;
          (iv) Any material breach by the Company of any provision of this
Agreement; or
          (v) Any failure by the Company to obtain the assumption and
performance of this Agreement by any successor (by merger, consolidation, or
otherwise) or assign of the Company.

5



--------------------------------------------------------------------------------



 



However, Good Reason shall exist with respect to a matter specified above only
if such matter is not corrected by the Company within thirty (30) days of its
receipt of written notice of such matter from Executive, and in no event shall a
termination by Executive occurring more than ninety (90) days following the date
of the event described above be a termination for Good Reason due to such event.
               (5) "Termination Date” shall mean the date Executive is
terminated for any reason pursuant to this Agreement.
          (b) Termination Without Cause, or Termination For Good Reason:
Benefits. In the event there is a termination of employment by the Company
without Cause, or if Executive terminates his employment for Good Reason, or if
there is a Change of Control and Executive’s employment is terminated for any
reason other than for Cause (a “Termination Event”), this Agreement shall
terminate except as provided in Section 6, and Executive shall be entitled to
the following severance benefits:
               (1) Base Salary and Deferred Compensation (as defined in
Section 3(a)) for the remainder of the Term and the Consulting Period, payable
in a lump sum in cash within sixty (60) days after the Termination Date.
               (2) To the extent not theretofore paid or provided, or otherwise
set forth herein, the Company shall timely pay or provide to Executive any other
amounts or benefits required to be paid or provided or which Executive is
eligible to receive under any plan, program, policy or practice, or contract or
agreement of the Company and its affiliated companies for the period of time
equal to the remainder of the Term, at its sole expense, and shall continue to
provide (through its own plan and/or individual policies) Executive (and
Executive’s dependents) with health benefits as provided in Section 3(f)(2) of
this Agreement, (such other amounts and benefits shall be hereinafter referred
to collectively as the “Other Benefits”);
               (3) All accrued compensation and unreimbursed expenses through
the Termination Date. Such amounts shall be paid to Executive in a lump sum in
cash within thirty (30) days after the Termination Date; and
               (4) Executive shall be free to accept other employment during
such period, and there shall be no offset of any employment compensation earned
by Executive in such other employment during such period against payments due
Executive under this Section 4, and there shall be no offset in any compensation
received from such other employment against the Base Salary set forth above.
          (c) Termination In Event of Death: Benefits. If Executive’s employment
is terminated by reason of Executive’s death during the Term of this Agreement,
this Agreement shall terminate without further obligation to Executive’s legal
representatives under this Agreement, other than for payment of all compensation
and unreimbursed expenses due through the date of death, except as provided in
Section 3(f)(2). Such amounts shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within ninety (90) days after
the date of death. In

6



--------------------------------------------------------------------------------



 



addition, Executive’s legal representative shall be entitled to an additional
amount equal to Executive’s Base Salary and Deferred Compensation payable for
the lesser of (i) eighteen (18) months or (ii) the remainder of the Term, in
monthly installments beginning within ninety (90) days after the date of
Executive’s death.
          (d) Termination In Event of Disability: Benefits. If Executive’s
employment is terminated by reason of Executive’s Disability during the Term,
except as provided for in Section 6 and in Section 3(f)(2), this Agreement shall
terminate and Executive shall receive payment of Base Salary and Deferred
Compensation for the lesser of (i) eighteen (18) months or (ii) the remainder of
the Term, payable in monthly installments beginning within ninety (90) days
after the date of Executive’s Disability. Executive’s compensation shall not be
reduced by any long-term disability coverage Executive actually receives.
          (e) Voluntary Termination by Executive and Termination for Cause:
Benefits. Executive may terminate his employment with the Company without Good
Reason by giving written notice of his intent and stating an effective
Termination Date at least ninety (90) days after the date of such notice;
provided, however, that the Company may accelerate such effective date by paying
Executive through the proposed Termination Date and also vesting awards that
would have vested but for this acceleration of the proposed Termination Date.
Upon such a termination by Executive, except as provided in Section 6, or upon
termination for Cause by the Company, this Agreement shall terminate, except as
provided in Section 3(f)(2) and the Company shall pay to Executive all accrued
compensation, unreimbursed expenses and the Other Benefits through the
Termination Date. Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the date of termination.
          (f) Director Positions. Upon termination of employment for any reason,
Executive shall remain on any and all Board positions held with the Company
and/or any of its subsidiaries and affiliates unless requested to resign by a
majority of the Board (exclusive of Executive.)
     5. Non-Competition, Non-Solicitation and Confidentiality. At the inception
of this employment relationship, and continuing on an ongoing basis, the Company
agrees to give Executive access to Confidential Information (including, without
limitation, Confidential Information, as defined below, of the Company’s
Affiliates) which the Executive has not had access to or knowledge of before the
execution of this Agreement. At the time this Agreement is made, the Company
agrees to provide Executive with initial and ongoing Specialized Training, which
Executive has not had access to or knowledge of before the execution of this
Agreement. “Specialized Training” includes the training the Company provides to
its employees that is unique to its business and enhances Executive’s ability to
perform Executive’s job duties effectively. Specialized Training includes,
without limitation, orientation training; sales methods/techniques training;
operation methods training; and computer and systems training.

7



--------------------------------------------------------------------------------



 



     In consideration of the foregoing, Executive agrees as follows:
          (a) Non-Competition During Employment. Executive agrees that, in
consideration for the Company’s promise to provide Executive with Confidential
Information and Specialized Training, during the Term he will not compete with
the Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company provides, and that he will not
work for, in any capacity, assist, or become affiliated with as an owner,
partner, etc., either directly or indirectly, any individual or business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Company.
          (b) Conflicts of Interest. Executive agrees that during the Term, he
will not engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) which might adversely affect the Company or its affiliates, including
ownership of a material interest in any supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any material payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business, and that Executive will
promptly inform the Chairman of the Board of the Company in writing as to each
offer received by Executive to engage in any such activity. Executive further
agrees to disclose to the Company any other facts of which Executive becomes
aware which might in Executive’s good faith judgment reasonably be expected to
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.
          (c) Non-Competition After Termination. Executive agrees that Executive
shall not, at any time during the period of two (2) years after the termination
of the Term for any reason, within any of the markets in which the Company has
sold products or services or formulated a plan to sell products or services into
a market during the last twelve (12) months of Executive’s employ; engage in or
contribute Executive’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, service, or development on which
Executive worked or with respect to which Executive had access to Confidential
Information while employed by the Company. Following the expiration of said two
(2) year period, Executive shall continue to be obligated under the Confidential
Information Section of this Agreement not to use or to disclose Confidential
Information of the Company so long as it shall not be publicly available. It is
understood that the geographical area set forth in this covenant is divisible so
that if this clause is invalid or unenforceable in an included geographic area,
that area is severable and the clause remains in effect for the remaining
included geographic areas in which the clause is valid.
          (d) Non-Solicitation of Customers. Executive further agrees that for a
period of two (2) years after the termination of the Term, he will not solicit
or accept any business from any customer or client or prospective customer or
client with whom Executive dealt or solicited while employed by Company during
the last twelve (12) months of his employment.
          (e) Non-Solicitation of Employees. Executive agrees that for the
duration of the Term, and for a period of two (2) years after the termination of
the Term he will not either directly or indirectly, on his own behalf or on
behalf of others, solicit, attempt to hire, or hire any person employed by the
Company to work for Executive or for another entity, firm, corporation, or
individual.

8



--------------------------------------------------------------------------------



 



          (f) Confidential Information. Executive further agrees that he will
not, except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company. This Section shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement. Executive’s obligations under this Section with respect to
any specific Confidential Information and proprietary information shall cease
when that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately. It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of Company. Confidential Information is defined to
include information: (1) disclosed to or known by the Executive as a consequence
of or through his employment with the Company; (2) not generally known outside
the Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.
          (g) Return of Documents, Equipment, Etc. All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Executive’s custody or possession that
have been obtained or prepared in the course of Executive’s employment with the
Company shall be the exclusive property of the Company, shall not be copied
and/or removed from the premises of the Company, except in pursuit of the
business of the Company, and shall be delivered to the Company, without
Executive retaining any copies, upon notification of the termination of
Executive’s employment or at any other time requested by the Company. The
Company shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of the
Company upon termination of Executive’s employment and at any time during
employment by the Company to ensure compliance with the terms of this Agreement.
All office equipment, telecommunications equipment and equipment of a like or
similar kind installed by the Company at the residence of the Executive to
facilitate necessary communication and assist Executive in the performance of
his duties shall be conveyed to the Executive without the payment of
consideration upon termination of Executive’s employment. The Parties understand
and agree that the materials described in this Section 5(g) excludes all of
Executive’s personal files, e-mail correspondence, personal notes and
professional readers.
          (h) Reaffirm Obligations. Upon termination of his employment with the
Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.

9



--------------------------------------------------------------------------------



 



          (i) Prior Disclosure. Executive represents and warrants that he has
not used or disclosed any Confidential Information he may have obtained from the
Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
          (j) Confidential Information of Prior Companies. Executive will not
disclose or use during the period of his employment with the Company any
proprietary or Confidential Information or Copyright Works which Executive may
have acquired because of employment with an employer other than the Company or
acquired from any other third party, whether such information is in Executive’s
memory or embodied in a writing or other physical form.
          (k) Breach. Executive agrees that any breach of Sections 5(a), (c),
(d), (e) or (f) above cannot be remedied solely by money damages, and that in
addition to any other remedies the Company may have, the Company is entitled to
obtain injunctive relief against Executive. Nothing herein, however, shall be
construed as limiting Company’s right to pursue any other available remedy at
law or in equity, including recovery of damages and termination of this
Agreement and/or any payments that may be due pursuant to this Agreement.
          (l) Right to Enter Agreement. Executive represents and covenants to
Company that he has full power and authority to enter into this Agreement and
that the execution of this Agreement will not breach or constitute a default of
any other agreement or contract to which he is a party or by which he is bound.
          (m) Extension of Post-Employment Restrictions. In the event Executive
breaches Sections 5(c), (d), or (e) above, the restrictive time periods
contained in those provisions will be extended by the period of time Executive
was in violation of such provisions.
          (n) Enforceability. The agreements contained in Section 5 are
independent of the other agreements contained herein. Accordingly, failure of
the Company to comply with any of its obligations outside of this Section do not
excuse Executive from complying with the agreements contained herein.
          (o) Survivability. The agreements contained in Section 3(f)(2) and
Section 5 shall survive the termination of this Agreement for any reason.
     6. Consulting Agreement. If Executive is still employed at December 31,
2010, and Executive ceases to be an employee at that time (other than Executive
having been terminated for Cause), HCC hereby retains Executive as a consultant
(an independent contractor and not as an employee) for a period of six
(6) months (the “Consulting Period”). Executive agrees to provide, if requested,
500 hours of service (the “Consulting Services”), as required by the Company.
HCC shall pay Executive $300,000 for the Consulting Period, payable monthly, in
advance. The Consulting Services to be provided shall be commensurate with
Executive’s training, background, experience and prior duties with the Company.
Executive agrees to make himself reasonably available to provide such Consulting
Services during the Consulting Period; provided, however, the Company agrees
that it shall provide reasonable advance notice to Executive of its expected
consulting needs and any request for Consulting Services hereunder shall not
unreasonably interfere with Executive’s

10



--------------------------------------------------------------------------------



 



other business activities and personal affairs as determined in good faith by
Executive. In addition, Executive shall not be required to perform any requested
Consulting Services which, in Executive’s good faith opinion, would cause
Executive to breach any fiduciary duty or contractual obligation Executive may
have to another employer. Executive’s travel time shall constitute hours of
Consulting Services for purposes of this Section 6. The Parties contemplate
that, when appropriate, the Consulting Services shall be performed at
Executive’s office or residence and at the Company’s executive offices in
Houston, Texas and may be performed at such other locations only as they may
mutually agree upon. Executive shall be properly reimbursed for all travel and
other expenses reasonably incurred by Executive in rendering the Consulting
Services.
     7. Assignment. This Agreement cannot be assigned by Executive. The Company
may assign this Agreement only to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and assets of the Company provided such successor expressly agrees in
writing reasonably satisfactory to Executive to assume and perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession and assignment had taken place.
Failure of the Company to obtain such written agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement.
     8. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     9. Notices. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as set forth below, or
by delivering the same in person to such party, or by transmission by facsimile
to the number set forth below. Notice deposited in the United States Mail,
mailed in the manner described herein above, shall be effective upon deposit.
Notice given in any other manner shall be effective only if and when received:

     
If to Executive:
  Frank J. Bramanti
 
  13707 Cottrell Court
 
  Houston, Texas 77077
 
  Fax: (281) 558-5461
 
   
If to Company:
  HCC Insurance Holdings, Inc.
 
  13403 Northwest Freeway
 
  Houston, Texas 77040
 
  Fax: (713) 462-2401
 
  Attention: General Counsel
 
   
with a copy (which shall
  Arthur S. Berner, Esq.
not constitute notice) to:
  Haynes and Boone, LLP
 
  1221 McKinney Street,
 
  Suite 2100
 
  Houston, Texas 77010
 
  Fax: (713) 236-5652

11



--------------------------------------------------------------------------------



 



     10. Waiver. No waiver by either party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     11. Severability. If any provision of this Agreement is determined to be
void, invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect.
     12. Arbitration. In the event any dispute arises out of Executive’s
employment with or by the Company, or separation/termination therefrom, which
cannot be resolved by the Parties to this Agreement, such dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the National Rules for the resolution of Employment Disputes
of the American Arbitration Association (“AAA”). If the Parties cannot agree on
an arbitrator, a list of seven (7) arbitrators will be requested from AAA, and
the arbitrator will be selected using alternate strikes with Executive striking
first. The cost of the arbitration will be shared equally by Executive and
Company; provided, however, the Company shall promptly reimburse Executive for
all costs and expenses incurred in connection with any dispute in an amount up
to, but not exceeding twenty percent (20%) of Executive’s Base Salary (or, if
the dispute arises during the Consulting Period, Executive’s Base Salary as in
effect immediately prior to the beginning of the Consulting Period) unless such
termination was for Cause in which event Executive shall not be entitled to
reimbursement unless and until it is determined he was terminated other than for
Cause. Arbitration of such disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with Company, or separation therefrom.
Such arbitration shall be held in Houston, Texas.
     13. Entire Agreement. The terms and provisions contained herein shall
constitute the entire agreement between the parties with respect to Executive’s
employment with Company during the time period covered by this Agreement. This
Agreement replaces and supersedes any and all existing Agreements entered into
between Executive and the Company relating generally to the same subject matter,
if any, and shall be binding upon Executive’s heirs, executors, administrators,
or other legal representatives or assigns.
     14. Modification of Agreement. This Agreement may not be changed or
modified or released or discharged or abandoned or otherwise terminated, in
whole or in part, except by an instrument in writing signed by the Executive and
an officer or other authorized executive of Company.

12



--------------------------------------------------------------------------------



 



     15. Effective Date. It is understood by Executive that this Agreement shall
be effective when signed by both Company and Executive.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
     17. Jurisdiction and Venue. With respect to any litigation regarding this
Agreement, Executive agrees to venue in the state or federal courts in Harris
County, Texas, and agrees to waive and does hereby waive any defenses and/or
arguments based upon improper venue and/or lack of personal jurisdiction. By
entering into this Agreement, Executive agrees to personal jurisdiction in the
state and federal courts in Harris County, Texas.
     18. Compliance With Section 409A.
          (a) Delay in Payments. Notwithstanding anything to the contrary in
this Agreement, (i) if upon the date of Executive’s termination of employment
with the Company or expiration and termination of the Consulting Services
pursuant to Section 6 above, Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, or any
regulations or Treasury guidance promulgated thereunder (the “Code”) and the
deferral of any amounts otherwise payable under this Agreement as a result of
Executive’s termination of employment is necessary in order to prevent any
accelerated or additional tax to Executive under Code Section 409A, then the
Company will defer the payment of any such amounts hereunder until the date that
is six months following the date of Executive’s termination of employment with
the Company or expiration and termination of the Consulting Services pursuant to
Section 6 above, at which time any such delayed amounts will be paid to
Executive in a single lump sum, with interest from the date otherwise payable at
the prime rate as published in The Wall Street Journal on the date of
Executive’s termination of employment with the Company, and (ii) if any other
payments of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Code Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Code Section 409A.
          (b) Reformation. If any provision of this Agreement would cause
Executive to occur any additional tax under Code Section 409A , the parties will
in good faith attempt to reform the provision in a manner that maintains, to the
extent possible, the original intent of the applicable provision without
violating the provision of Code Section 409A.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
copies, effective as of the date first written above.

                  EXECUTIVE   COMPANY
 
                        HCC INSURANCE HOLDINGS, INC.
 
                /s/ Frank J. Bramanti   By:   /s/ J. Robert Dickerson          
FRANK J. BRAMANTI       J. ROBERT DICKERSON,             Chairman of the Board
 
                Date:    4-12-07   Date:    4-12-07
 
               

[SIGNATURE PAGE OF BRAMANTI EMPLOYMENT AGREEMENT]

